Citation Nr: 0733111	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision by the Newark RO.  In September 2007 a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
At the hearing the undersigned granted the veteran's motion 
to advance his case on the Board's docket due to his advanced 
age. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The veteran's service medical records indicate that he was 
treated for gastroenteritis in December 1943.  On September 
2004 VA examination, the diagnoses included gastritis, hiatal 
hernia, and candida esophagus; there was no opinion as to the 
etiology of any of these disorders (and specifically whether 
they might be related to the veteran's gastrointestinal 
problems in service).  Hence, a VA examination to secure such 
opinion is necessary.  See 38 C.F.R. § 3.159(c)(4).  Notably, 
since a private physician's statement the veteran submitted 
at the September 2007 Travel Board hearing (with a waiver of 
initial RO consideration) attributes the veteran's 
gastrointestinal problems (at least in part) to his service 
connected PTSD, the examination should encompass this theory 
of entitlement (and records of that private physician, who 
indicated the veteran has been under his care) must be 
secured.  

Finally, the veteran has not received notice, under the 
Veterans Claims Assistance Act of 2000 (VCAA), of what is 
necessary to establish a claim of secondary service 
connection.  (Notably, 38 C.F.R. § 3.310 was revised, 
effective October 10, 2006.)  The RO will have the 
opportunity to supplement notice while the case is on remand.
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
of what is necessary to establish a 
secondary service connection claim, and 
afforded the opportunity to respond.

2.  With the veteran's cooperation (i.e., 
in providing any necessary releases), the 
RO should secure complete copies of all 
records of treatment/evaluations for 
gastrointestinal problems he received 
from Dr. W.  The request to the veteran 
for a release form for these records 
should include notification of the 
provisions of 38 C.F.R. § 3.158; he 
should also be advised that ultimately it 
is his responsibility to ensure that the 
records are received.    

3.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the nature and 
likely etiology of his gastrointestinal 
disorder(s).  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and all 
findings should be reported in detail.  
The examiner should specify the 
diagnosis(es) for the veteran's current 
gastrointestinal disability and opine 
whether such disability at least as 
likely as not (i.e., a 50 % or better 
probability), is related to his 
gastroenteritis in service or is 
otherwise directly related to service and 
also whether the current gastrointestinal 
disability was, at least as likely as 
not, caused or aggravated by the 
veteran's service connected PTSD.  If it 
is determined that the veteran has a 
gastrointestinal disorder that was not 
caused, but was aggravated, by his PTSD, 
the examiner should further opine 
regarding the extent of the 
gastrointestinal disorder which is 
attributable to such aggravation.

4.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

